            Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 1 of 21



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9
        CLARK LANDIS, ROBERT BARKER,                        NO.    2:18-cv-01512-BJR
10
        GRADY THOMPSON, and KAYLA BROWN,
11                                                          DECLARATION OF STEPHEN C.
                 Plaintiffs,                                WILLEY IN SUPPORT OF
12                                                          DEFENDANTS’ OMNIBUS MOTION
                 v.                                         IN LIMINE (Nos. 1 – 6)
13
        WASHINGTON STATE MAJOR LEAGUE                       NOTE ON MOTION CALENDAR:
14
        BASEBALL STADIUM PUBLIC                             SEPTEMBER 27, 2019
15      FACILITIES DISTRICT, BASEBALL OF
        SEATTLE, INC., a Washington corporation,
16      MARINERS BASEBALL, LLC, a Washington
        limited liability company, and THE
17      BASEBALL CLUB OF SEATTLE, LLLP, a
        Washington limited liability limited
18
        partnership,
19
                 Defendants.
20

21
            I, STEPHEN C. WILLEY, declare as follows:
22
            1.        I am a partner in the law firm Savitt Bruce & Willey LLP, counsel to Defendants
23
     in this matter. I am competent to testify and make this declaration based on personal
24
     knowledge.
25
            2.        On September 9, 2019, Plaintiffs’ counsel, Stephen Connor, and I conferred by
26
     telephone conference in accordance with LCR 7(d)(4) in an effort to identify and resolve the
27
     matters that are really in dispute in Defendants’ Omnibus Motion in Limine. Mr. Connor
                                                                         SAVITT BRUCE & WILLEY LLP
      DECLARATION OF STEPHEN C. WILLEY - 1
                                                                         1425 Fourth Avenue Suite 800
      (No. 2:18-cv-01512-BJR)                                           Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 2 of 21



 1   confirmed that Plaintiffs agree, in principle, that the named Plaintiffs should not be permitted to

 2   testify about features of T-Mobile Park which are beyond their personal knowledge nor is

 3   witness testimony about legal conclusions admissible.

 4          3.      Plaintiffs’ expert James Terry (accompanied by Plaintiff’s counsel Stephen

 5   Connor) inspected T-Mobile Park on February 5, 2019. Defendants agreed to a full seven-

 6   hour day for Mr. Terry’s inspection. Mr. Terry and Mr. Connor determined that Mr. Terry had

 7   completed his inspection before the expiration of the seven-hours. Following the inspection of

 8   February 5, Plaintiffs did not request any further or additional inspection.

 9          4.      Plaintiffs served their draft Pretrial Statement on August 19, 2019. In it,

10   Plaintiffs proposed 202 exhibits for trial. Of the 202 exhibits, 72 were not produced until

11   August 19, 2019. Attached hereto as Exhibit A is a list of these exhibits.

12          5.      On August 19, 2019, Plaintiffs also served a belated supplement to their Initial

13   Disclosures in which they identified “pictures taken at baseball games on 8/10/19, 6/19/19, and

14   5/13/19.” Of the 72 exhibits that were not produced until August 19 (see Exhibit A), seven

15   have file names that are unrelated to the game dates disclosed by Plaintiffs in their 8/19/19

16   supplement to their Initial Disclosures. These seven exhibits are highlighted in yellow on

17   Exhibit A. Of the 72 exhibits that were not produced until August 19, six are videos with file

18   names that suggest they were taken at the 8/5/18 game identified in Plaintiffs’ December 21,

19   2018 Initial Disclosures. However, these 8/5/18 videos were not provided until 8/19/19. These

20   files are highlighted in blue on Exhibit A.

21          6.      Of the 202 exhibits proposed by Plaintiffs, Defendants are also unable to

22   determine whether an additional 59 were produced before the close of discovery. Attached

23   hereto as Exhibit B is a list of those 59 proposed exhibits.

24          7.      Attached as Exhibit C is a true and correct copy of excerpts from Mr. Terry’s

25   deposition in which he testifies that that he does not have any opinion regarding potential

26   remedies for the alleged ADA issues in this case.

27
                                                                          SAVITT BRUCE & WILLEY LLP
      DECLARATION OF STEPHEN C. WILLEY - 2
                                                                          1425 Fourth Avenue Suite 800
      (No. 2:18-cv-01512-BJR)                                            Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
             Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 3 of 21



 1           8.      Plaintiffs’ draft Pretrial Statement states that they will “seek compensatory

 2   damages for Defendant [Washington State Major League Baseball Stadium Public Facilities

 3   District’s] ‘deliberate indifference’ to the identified deficiencies pursuant to Title II of the

 4   ADA.” When I spoke with Steve Connor on September 9, 2019, I told him that I was unaware

 5   of any evidence showing that the PFD had ever acted with “deliberate indifference”—and, as a

 6   result, I was not aware of any basis for a claim of compensatory damages. Mr. Connor

 7   confirmed that there was no such evidence, but he indicated that Plaintiffs would seek to show

 8   “deliberate indifference” by asserting that the Mariners’ purported knowledge of alleged ADA

 9   violations should be imputed to the PFD, apparently under some sort of agency theory.

10           I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
             UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND
11           CORRECT.
12           Executed this 10th day of September, 2019 at Seattle, Washington.
13

14
                                                     /s/ Stephen C. Willey
                                                     Stephen C. Willey
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                              SAVITT BRUCE & WILLEY LLP
      DECLARATION OF STEPHEN C. WILLEY - 3
                                                                              1425 Fourth Avenue Suite 800
      (No. 2:18-cv-01512-BJR)                                                Seattle, Washington 98101-2272
                                                                                      (206) 749-0500
Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 4 of 21




        EXHIBIT A
             Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 5 of 21
                                        Exhibit A
Filename                                                       Exhibit No. & Description
22_5.13 Game 100 level WC.JPG                                  22. 5/13/19 Game View from 100 Level Accessible Seat
27_WC Seat Locations.PNG                                       27. Wheelchair Seat Locations Map
28_FullCombined Seating.PNG                                    28. Full Combined Seating Map
73 - 8.5.18 Video From Diamond Club.MOV                        73. 8/5/18 Video from Diamond Club
74 - 8.5.18 Video From Seat G1 1.MOV                           74. 8/5/18 Video From Seat G1
75 - 8.5.18 Video From Seat G1 2.MOV                           75. 8/5/18 Video From Seat G2
76 - 8.5.18 Video From Seat G1 3.MOV                           76. 8/5/18 Video From Seat G3
77 - 8.5.18 Video From Seat G1 4.MOV                           77. 8/5/18 Video From Seat G4
78 - 8.5.18 Video From Section 124 & 125.MOV                   78. 8/5/18 Video From Section 125 & 126
79 - 8.10 pic OF TV.jpg                                        79. 8/10/19 View of TV
80 - 8.10 pic 1B Scoreboard.jpg                                80. 8/10/19 View of Scoreboard 1
81 - 8.10 pic OF Scoreboard.jpg                                81. 8/10/19 View of Scoreboard 2
86 - Expansion Joint 119(2).jpg                                86. 6/19/19 Sec 119 Expansion Joint
87 - Expansion Joint 119.jpg                                   87. 6/19/19 Sec 119 Expansion Joint 2
88 - Expansion Joint Kid Zone(2).jpg                           88. 6/19/19 Kid Zone Expansion Joint 2
89 - Expansion Joint Kid Zone.jpg                              89. 6/19/19 Kid Zone Expansion Joint
90 - Expansion Joint Kids Zone(3).jpg                          90. 6/19/19 Kid Zone Expansion Joint 3
91 - Expansion Joint Sec 105(2).jpg                            91. 6/19/19 Sec 105 Expansion Joint 2
92 - Expansion Joint Sec 105.jpg                               92. 6/19/19 Sec 105 Expansion Joint
93 - Expansion Joint sec 111(2).jpg                            93. 6/19/19 Sec 111 Expansion Joint 2
94 - Expansion Joint sec 111(3).jpg                            94. 6/19/19 Sec 111 Expansion Joint 3
95 - Expansion Joint sec 111(4).jpg                            95. 6/19/19 Sec 111 Expansion Joint 4
96 - Expansion Joint sec 111(5).jpg                            96. 6/19/19 Sec 111 Expansion Joint 5
97 - Expansion Joint sec 111(6).jpg                            97. 6/19/19 Sec 111 Expansion Joint 6
98 - Expansion Joint sec 111(7).jpg                            98. 6/19/19 Sec 111 Expansion Joint 7
99 - Expansion Joint sec 111.jpg                               99. 6/19/19 Sec 111 Expansion Joint
100 - Expansion Joint sec 119(2).jpg                           100. 6/19/19 Sec 119 Expansion Joint 2
101 - Expansion Joint sec 119(3).jpg                           101. 6/19/19 Sec 119 Expansion Joint 3
102 - Expansion Joint sec 119.jpg                              102. 6/19/19 Sec 119 Expansion Joint
103 - Expansion Joint Sec 125(2).jpg                           103. 6/19/19 Sec 125 Expansion Joint 2
104 - Expansion Joint Sec 125(3).jpg                           104. 6/19/19 Sec 125 Expansion Joint 3
105 -Expansion Joint Sec 125(4).jpg                            105. 6/19/19 Sec 125 Expansion Joint 4
106 - Expansion Joint Sec 125.jpg                              106. 6/19/19 Sec 125 Expansion Joint
107 - Expansion Joint sec 139(2).jpg                           107. 6/19/19 Sec 139 Expansion Joint 2
108 - Expansion Joint sec 139.jpg                              108. 6/19/19 Sec 139 Expansion Joint
109 - Expansion Joint sec 149(2).jpg                           109. 6/19/19 Sec 149 Expansion Joint 2
110 - Expansion Joint sec 149.jpg                              110. 6/19/19 Sec 149 Expansion Joint
116 - 6.19 Game Mini Counter3.jpg                              116. 6/19/19 Lowered Counter 3
117 - 6.19 Game Mini Counter2.jpg                              117. 6/19/19 Lowered Counter 2
118 - 6.19 Game Mini Counter.jpg                               118. 6/19/19 Lowered Counter
119 - 6.19 Game HobBox1.jpg                                    119. 6/19/19 Hopbox No Lowered Counter
120 - 6.19 Game HobBox1(2).jpg                                 120. 6/19/19 Hopbox No Lowered Counter 2
121 - 6.19 Game HobBox2.jpg                                    121. 6/19/19 Hopbox Counter Space
122 - .jpg                                                     122. 6/19/19 Hopbox Counter Space 2
123 - 5.13 Game Shortstop Beer.JPG                             123. 5/13/19 Shortstop Beer Sales Counter
124 - 5.13 Game Shortstop Beer Front, ADA height in back.JPG   124. 5/13/19 Shortstop Beer Sales Counter 2
129 - 5.18.19 BallPark Tours Webpage SS.png                    129. Ballpark Tours Website as of 5/18/19
138 - 6.19 Game Edgar's Porch.jpg                              138. 6/19/19 Edgar's Homerun Porch Dining Surfaces
139 - 6.19 Game Pen Patio.jpg                                  139. 6/19/19 The 'Pen Patio Dining Surfaces
140 - 6.19 Game Pen Patio(2).jpg                               140. 6/19/19 The 'Pen Patio Dining Surfaces 2
141 - 6.19 Game Pen Patio(3).jpg                               141. 6/19/19 The 'Pen Patio Dining Surfaces 3
142 - 6.19 Game Pen Patio(4).jpg                               142. 6/19/19 The 'Pen Patio Dining Surfaces 4
143 - 6.19 Game Pen Patio(5).jpg                               143. 6/19/19 The 'Pen Patio Dining Surfaces 5
144 - 6.19 Game Pen Walkway.jpg                                144. 6/19/19 The 'Pen Travel Path Surface
145 - 6.19 Game Pen Walkway(2).jpg                             145. 6/19/19 The 'Pen Travel Path Surface 2
146 - 6.19 Game Pen Walkway(3).jpg                             146. 6/19/19 The 'Pen Travel Path Surface 3
147 - 6.19 Game Edgars' Cantina.jpg                            147. 6/19/19 Edgar's Cantina High Tables

                                                                                                                 Page 1 of 2
              Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 6 of 21
                                         Exhibit A
Filename                                                     Exhibit No. & Description
148 - 6.19 Game Edgars' Cantina(2).jpg                       148. 6/19/19 Edgar's Cantina High Tables 2
149 - 5.13 Game kings court pano 1.JPG                       149. 5/13/19 Edgar's Homerun Porch Dining Surfaces
150 - 5.13 Game kings court pano 2.JPG                       150. 5/13/19 Edgar's Homerun Porch Dining Surfaces 2
151 - 5.13 Game patio at pen.JPG                             151. 5/13/19 The 'Pen Patio Top View
152 - 5.13 Game visitor pullpen drink rail.JPG               152. 5/13/19 The 'Pen Visitors' Side Drink Rail
153 - 5.13 Game Visitor (right) bullpen.JPG                  153. 5/13/19 The 'Pen Visitors' Side Drink Rail 2
154 - 5.13 Game Bullpen drink rail wide.JPG                  154. 5/13/19 The 'Pen Drink Rail
155 - 5.13 Game 100 lv drink rail.JPG                        155. 5/13/19 The 'Pen Drink Rail 2
156 - 5.13 Game Edgars Cantina Bar Height.JPG                156. 5/13/19 Edgar's Cantina Drink Rail
157 - 5.13 Game Edgars Cantina Wide.JPG                      157. 5/13/19 Edgar's Cantina Drink Rail 2
160 - 5.13 Game 300 lv companion seat no drink holder2.JPG   160. 5/13/19 Companion Seat 300 Level
163 - 8.6 Game 102-24-5 as of 4.19.19.png                    163. 4/19/19 Game Pricing Screenshot for 8/6/19 Game
164 - 8.6 Game 135-1A-20 as of 4.19.19.png                   164. 4/19/19 Game Pricing Screenshot for 8/6/19 Game 2
165 - 4.25 Game 103-39A-7 as of 4.19.19.png                  165. 4/19/19 Game Pricing Screenshot for 4/25/19 Game
166 - 4.25 Game 103-23-13 as of 4.19.19.png                  166. 4/19/19 Game Pricing Screenshot for 4/25/19 Game 2




                                                                                                                 Page 2 of 2
Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 7 of 21




        EXHIBIT B
              Case 2:18-cv-01512-BJR Document 37 BFiled 09/10/19 Page 8 of 21
                                          Exhibit
Filename                                                     Exhibit No. & Description
29_8.5.18 Game Diamond WC 1.JPG                              29. 8/5/18 Diamond Club Wheelchair Seating 1
30_8.5.18 Game Diamond WC 2.JPG                              30. 8/5/18 Diamond Club Wheelchair Seating 2
31_8.5.18 Game Diamond 25 Seat G1 1.JPG                      31. 8/5/18 Diamond Club Section 25 Seat G1 View 1
32_8.5.18 Game Diamond 25 Seat G1 2.JPG                      32. 8/5/18 Diamond Club Section 25 Seat G1 View 2
33_8.5.18 Game Diamond 25 Seat G1 3.JPG                      33. 8/5/18 Diamond Club Section 25 Seat G1 View 3
34_8.5.18 Game25 Diamond Seat G1 4.JPG                       34. 8/5/18 Diamond Club Section 25 Seat G1 View 4
35_8.5.18 Game 25 Diamond Seat G1 5.JPG                      35. 8/5/18 Diamond Club Section 25 Seat G1 View 5
36_8.5.18 Game 25 Diamond Seat g1 6.JPG                      36. 8/5/18 Diamond Club Section 25 Seat G1 View 6
37_8.5.18 Game 25 Diamond Seat G1 7.JPG                      37. 8/5/18 Diamond Club Section 25 Seat G1 View 7
38_8.5.18 Game Sec 119&20 WC Seat 1.JPG                      38. 8/5/18 Section 119 & 120 Wheel Chair Seat 1
39_8.5.18 Game Sec 119&20 WC Seat 2.JPG                      39. 8/5/18 Section 119 & 120 Wheel Chair Seat 2
40_8.5.18 Game Sec 124&5 Bottom Sec Seats.JPG                40. 8/5/18 Section 124 & 125 Bottom Section Seats 1
41_8.5.18 Game Sec 124&5 Bottom Sec Seat 2.JPG               41. 8/5/18 Section 124 & 125 Bottom Section Seats 2
42_8.5.18 Game Sec 124&5 WC Seat 1.JPG                       42. 8/5/18 Section 124 & 125 Wheel Chair Seats 1
43_8.5.18 Game Sec 124&5 Mid Sec seat 1.JPG                  43. 8/5/18 Section 124 & 125 Mid Section Seats 1
44_8.5.18 Game Sec 124&5 Mid Sec Seat 2.JPG                  44. 8/5/18 Section 124 & 125 Mid Section Seats 2
45_8.5.18 Game Sec 125&6 Bottom Sec Seat 1.JPG               45. 8/5/18 Section 125 & 126 Bottom Section Seat 1
46_8.5.18 Game Sec 125&6 Bottom Sec Seat 2.JPG               46. 8/5/18 Section 125 & 126 Bottom Section Seat 2
47_8.5.18 Game Sec 125&6 WC Seat 1.JPG                       47. 8/5/18 Section 125 & 126 Wheel Chair Seating 1
48_8.5.18 Game Sec 125&6 WC Seat 2.JPG                       48. 8/5/18 Section 125 & 126 Wheel Chair Seating 2
49_8.5.18 Game Sec 125&6 Mid Sec Seat 1.JPG                  49. 8/5/18 Section 125 & 126 Mid Section Seat 1
50_8.5.18 Game Sec 125&6 Mid Sec Seat 2.jpeg                 50. 8/5/18 Section 125 & 126 Mid Section Seat 2
51_8.5.18 Game Sec 126&7 WC Seat 1.JPG                       51. 8/5/18 Section 126 & 127 Wheel Chair Seat 1
52_8.5.18 Game Sec 126&7 WC Seat 2.JPG                       52. 8/5/18 Section 126 & 127 Wheel Chair Seat 2
53_8.5.18 Game Sec 126&7 WC Seat 3.JPG                       53. 8/5/18 Section 126 & 127 Wheel Chair Seat 3
54_8.5.18 Game Sec 126&7 bottom sec seat 1.JPG               54. 8/5/18 Section 126 & 127 Bottom Section Seats 1
55_8.5.18 Game Sec 126&7 bottom sec seat 2.JPG               55. 8/5/18 Section 126 & 127 Bottom Section Seats 2
56_8.5.18 Game Sec 126&7 Mid Sec seat 1.JPG                  56. 8/5/18 Section 126 & 127 Mid Section Seats 1
57_8.5.18 Game Sec 126&7 Mid Sec Seat 2.JPG                  57. 8/5/18 Section 126 & 127 Mid Section Seats 2
58 - 8.5.18 Game Sec 127&8 WC Seat 1.JPG                     58. 8/5/18 Section 127 & 128 Wheel Chair Seats 1
59 - 8.5.18 Game Sec 127&8 WS Seat 2.JPG                     59. 8/5/18 Section 127 & 128 Wheel Chair Seats 2
60 - 8.5.18 Game Sec 132&3 WC Seat 1.JPG                     60. 8/5/18 Section 132 & 133 Wheel Chair Seats 1
61 - 8.5.18 Game Sec 132&3 WC Seat 2.JPG                     61. 8/5/18 Section 132 & 133 Wheel Chair Seats 2
62 - 8.5.18 Game Sec 132&3 WC Seat 3.JPG                     62. 8/5/18 Section 132 & 133 Wheel Chair Seats 3
63 - 8.5.18 Game Sec 132&3 WC Seat 4.JPG                     63. 8/5/18 Section 132 & 133 Wheel Chair Seats 4
64 - 8.5.18 Game Sec 138&9 WC Seat 1.JPG                     64. 8/5/18 Section 138 & 139 Wheel Chair Seats 1
65 -8.5.18 Game Sec 138&9 WC Seat 2.JPG                      65. 8/5/18 Section 138 & 139 Wheel Chair Seats 2
66 - 8.5.18 Game Mid Sect 138&9 Seating 1.JPG                66. 8/5/18 Section 138 & 139 Mid Section Seating 1
67 - 8.5.18 Game Sect 149&50 WC Seat 1.JPG                   67. 8/5/18 Section 149 & 509 Wheel Chair Seating 1
68 - 8.5.18 Game Sec 149&50 WC Seat2.JPG                     68. 8/5/18 Section 149 & 150 Wheel Chair Seating2
69 - 8.5.18 Game Sec 149&59 WC Seat3.JPG                     69. 8/5/18 Section 149 & 150 Wheel Chair Seating 3
70 - 8.5.18 100 Level View.JPG                               70. 8/5/18 100 Level View 1
71 - 8.5.18 100 Level View 2.JPG                             71. 8/5/18 100 Level View 2
72 - 8.5.18 100 Level View 3.JPG                             72. 8/5/18 100 Level View 3
82 - 8.5.18 Game Sec 180&1 Route behind ADA Seat 1.JPG       82. 8/5/18 Section 180 & 181 Route Behind ADA Seating 1
83 - 8.5.18 Game Sec 180&1 Route behind WC Seat 2.JPG        83. 8/5/18 Section 180 & 181 Route Behind ADA Seating 2
84 - 8.5.18 Game Sec 180&1 Route behind WC Seat 3.JPG        84. 8/5/18 Section 180 & 181 Route Behind ADA Seating 3
85 - 8.5.18 Game Sec 180&1 Route behind WC Seat 4.JPG        85. 8/5/18 Section 180 & 181 Route Behind ADA Seating 4
111 - 8.5.18 Game Concourse gaps 1.JPG                       111. 8/5/18 Concourse Gaps 1
112 - 8.5.18 Game Concourse gaps 2.JPG                       112. 8/5/18 Concourse Gaps 2
113 - 8.5.18 Game Concourse Gaps 3.JPG                       113. 8/5/18 Concourse Gaps 3
114 - 8.5.18 Game Councourse Gaps 4.JPG                      114. 8/5/18 Concourse Gaps 4
115 - 8.5.18 Game Councourse Gaps 5.JPG                      115. 8/5/18 Concourse Gaps 5
125 - 8.5.18 Game Councourse Concession Counter height.JPG   125. 5/5/18 Concession Stand Counter Height
126 - 8.5.18 Game Concourse food lines 1.JPG                 126. 8/5/18 Narrow Concourse Lines
127 - 8.5.18 Game Councourse Lines 2.JPG                     127. 8/5/18 Narrow Concourse Lines 2
128 - 8.5.18 Game Concourse Lines 3.JPG                      128. 8/5/18 Narrow Concourse Lines 3
158 - 8.5.18 Game The Pen 1.JPG                              158. 8/5/18 The 'Pen Wide Shot
159 - 8.5.18 Game The Pen 6.JPG                              159. 8/5/18 The 'Pen Dining Surfaces


                                                                                                                       Page 1 of 1
Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 9 of 21




        EXHIBIT C
Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 10 of 21

James Terry                                                6/14/2019
                                                            Page 1

                 UNITED STATES DISTRICT COURT

                WESTERN DISTRICT OF WASHINGTON

                            AT SEATTLE



  CIVIL ACTION NO: 2:18-CV-01512



  CLARK LANDIS, ROBERT BARKER, GRADY THOMPSON, AND

  KAYLA BROWN,

              Plaintiff,

  vs.

  WASHINGTON STATE MAJOR LEAGUE BASEBALL STADIUM

  PUBLIC FACILITIES DISTRICT AND THE BASEBALL CLUB OF

  SEATTLE, LLP,

              Defendants.



                           DEPOSITION

                                OF

                           JAMES TERRY

                      BIRMINGHAM, ALABAMA

                          JUNE 14, 2019



  REPORTED BY: Caila Bonds

                  Court Reporter



            BIRMINGHAM REPORTING SERVICE
                     (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 11 of 21

     James Terry                                                6/14/2019
                                                                 Page 3

1                          A P P E A R A N C E S

2      FOR THE PLAINTIFF:

3               MR. CONRAD REYNOLDSON

4               Washington Civil & Disability Advocate

5               4115 Roosevelt Way NE

6               Suite B

7               Seattle, Washington 98105

8

9      FOR THE DEFENDANT:

10              MR. STEVE WILLEY

11              Savitt, Bruce & Willey, LLP

12              Joshua Green Building

13              1425 Fourth Avenue

14              Suite 800

15              Seattle, Washington 98101

16

17

18

19

20

21

22

23



                 BIRMINGHAM REPORTING SERVICE
                          (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 12 of 21

     James Terry                                                6/14/2019
                                                                Page 66

1            Q.    It is a factual question.

2            A.    It is, but I would have to have access to

3      Lexus Nexus or some other legal resource in order to

4      be able to look at it, and then I would have to be

5      able to study the facts of the case and render a

6      legal opinion and I can't do that.

7            Q.    But you just don't know, though -- in

8      your words, for example, you don't know if there was

9      any other case on that issue at that time in the

10     Ninth Circuit?

11           A.    I do not know of anything else that would

12     contradict that.

13           Q.    Okay. So if for today's deposition we

14     assume that you are correct and that there is a

15     non compliance with respect to the sightlines over

16     standing spectators, what is the remedy?

17           A.    You know, I didn't have enough time to

18     study remedies while I was there.          There are -- I

19     teach seminars on different ways to remedy sightline

20     over standing spectators in existing facilities or

21     facilities that are already built under the 2010

22     definition of existing, and there are lots and lots

23     of solutions that I have seen for this kind of




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 13 of 21

     James Terry                                                6/14/2019
                                                                Page 67

1      problem. I haven't studied them specifically at the

2      Mariners stadium, but I have seen them in other

3      large stadiums, and it is my opinion that there are

4      probably solutions there that will work to fix them.

5      I just haven't studied them enough to go on record,

6      you know, to a Court that tells you, oh, this will

7      work, because I haven't studied enough to do that. I

8      like to be very careful with what I claim about

9      something.

10           Q.     I appreciate that. Is it fair to say then

11     that you do not have an opinion as to what would be

12     a remedy for T Mobile Park if you are correct?

13           A.     I have an opinion that there are options

14     that would have a very high likelihood of working,

15     but I can't tell you which ones of those would work,

16     and specifically any of the specific locations that

17     are there.

18           Q.     Right. So you have a conceptual idea

19     about what remedies might be, but you have no

20     opinion as to the remedy here?

21           A.     Well, it wouldn't be remedy, there would

22     be lots of different remedies depending on which

23     section of the pit you are trying to correct.




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 14 of 21

     James Terry                                                6/14/2019
                                                                Page 68

1            Q.    Fair enough. You don't have an opinion as

2      to the specific remedies here?

3                  MR. REYNOLDSON:      Object to the form.

4            A.    I have opinions about specific remedies,

5      I have not compared those specific opinions and

6      those specific solution types to this facility on a

7      dimensional basis to know which ones of them will

8      work in which locations, and which ones won't,

9      because some of them you just have to compare them

10     to the specific conditions.         And there may be

11     something that is not one of my typical ones that

12     would work even better than the -- in that location.

13     And I just haven't had a chance to study that.

14           Q.    I understand.      And all I am trying to

15     make clear is that you have ideas, certainly things

16     that might work, different ideas, but you do not

17     have an opinion about any specific remedy here in

18     this ballpark today?

19           A.    I do not have specific design solutions

20     to solve the problems in this ballpark. I have

21     generic solution that I would have to analyze in

22     relation to the specifics of each section that

23     needed to be fixed.




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 15 of 21

     James Terry                                                6/14/2019
                                                               Page 121

1      hey, I am not saying that I know what would have

2      been entitled a safe harbor.         I can look at some

3      things and say, yeah, I don't think this is because

4      there is no evidence that it was ever compliant. But

5      there is some areas where I can't tell that. So I

6      tried to make it clear that I am open to the safe

7      harbor information, if that information is

8      available, but otherwise, it is analyzed based on

9      2010.

10             Q.    So just so I am clear, you are leaving

11     the door open for a 1991 safe harbor basis, but you

12     are saying your analysis here is based upon 2010?

13             A.    That is correct.

14             Q.    Okay. And what do you think should be

15     done with respect to the vertical distribution of

16     dispersal?

17             A.    Wheelchair spaces should be provided

18     where they are required.

19             Q.    Where are they required here, do you have

20     a proposed remedy?

21             A.    I don't. Wasn't given enough time to look

22     for proposed remedies.

23             Q.    You don't have an opinion as to proposed




                    BIRMINGHAM REPORTING SERVICE
                             (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 16 of 21

     James Terry                                                6/14/2019
                                                               Page 122

1      remedy, right?

2            A.     I am sorry, I don't have what?

3            Q.     An opinion as to any proposed remedy?

4            A.     I have opinions.

5            Q.     Have you done a feasibility study?

6            A.     I have not.

7            Q.     Okay. Do you know anything about the

8      engineering of the stadium with respect to vomitory

9      locations?

10           A.     Engineering of the locations?

11           Q.     Do you know where the vomitories are?

12           A.     I can see those in the photographs, I can

13     see them in the drawings that I have been given.

14           Q.     Do you know where the vomitories are, if

15     any, in the 100 level?

16           A.     Yes. We have that information.

17           Q.     Where are they?

18           A.     They come out in the -- into the area

19     behind the home plate.

20           Q.     And do you know if those accessible --

21     those vomitory pathways are accessible?

22           A.     I do not.

23           Q.     Have you ever testified in a case



                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 17 of 21

     James Terry                                                6/14/2019
                                                               Page 125

1      develop detailed opinions on how the other dispersal

2      things can be handled, just because of lack of time

3      available in the field.

4            Q.    Let's be specific, okay?

5            A.    All right.

6            Q.    Let's look at Exhibit 4.

7            A.    Okay.

8            Q.    Where do you believe there should be more

9      accessible seating put in?

10           A.    Closer to the field, between the foul

11     poles on the --

12           Q.    Where?

13           A.    Where?

14           Q.    Yes.     I mean, you've got a map in front

15     of you, I am trying to figure out what you are

16     recommending.

17           A.    Additional seats between the dug-outs.

18     We know that there is an accessible route that leads

19     to that. Additional seats in that area, wheelchair

20     seats, would improve vertical access for the ten

21     thousand plus people that are between the foul poles

22     on the 41st row.

23           Q.    Other than taking out seats in sections




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 18 of 21

     James Terry                                                6/14/2019
                                                               Page 126

1      thirty-five, thirty-three, whatever they are, and

2      adding in more accessible seats, do you have any

3      other recommendations with respect to level 100?

4            A.    I have not had a chance to study it and I

5      do not have specific opinions or solutions until I

6      have a chance to study it.

7            Q.    Okay. Do you have any recommendation with

8      respect to level 200?

9            A.    In terms of vertical dispersal in 200, I

10     am not as concerned about vertical dispersal in 200

11     because they are such shorter sections.

12           Q.    Okay. So 200 you believe is okay?

13           A.    Let me -- hang on just a second.

14           Q.    Yes.

15           A.    Yeah, I don't have a problem with the 200

16     section just because it is so short.

17           Q.    Okay. How about 300?

18           A.    300 meets the standards for vertical

19     dispersal. For vertical dispersal only.            I mean,

20     they fail other parts of the standard, but vertical

21     dispersal, they are close enough at this point where

22     I wouldn't spend a lot of effort working on them.

23           Q.    Got it. And just so I am clear here, the




                  BIRMINGHAM REPORTING SERVICE
                           (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 19 of 21

     James Terry                                                6/14/2019
                                                               Page 181

1      think that concludes the deposition for today. I

2      thank you for your time and willingness to do

3      this by video on a Friday. Much appreciate your

4      input.

5                   THE WITNESS:       Okay.

6

7                   (The deposition concluded at

8      6:45 p.m.)

9

10

11

12

13

14

15

16

17

18

19                     C E R T I F I C A T E

20
            STATE OF ALABAMA            )
21
            COUNTY OF JEFFERSON             )
22

23



                 BIRMINGHAM REPORTING SERVICE
                          (205) 326-4444
     Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 20 of 21

     James Terry                                                6/14/2019
                                                               Page 182

1      foregoing deposition was taken down by me in

2      stenotype and the questions and answers thereto

3      were reduced to typewriting under my

4      supervision; that the foregoing represents a

5      true and correct transcript of the deposition

6      given by said witness upon hearing.

7                  I further certify that I am neither of

8      counsel nor of kin to the parties to the action,

9      nor am I in anywise interested in the result of

10     said cause.

11     ______________________

12                      /s/Caila M. Bonds

13                      Caila M. Bonds, CCR

14                      CCR # 250, Expires 09/30/2019

15                      Commissioner for the State of

16                      Alabama at Large

17                      My Commission Expires: 3/29/2022

18

19

20

21

22

23



                 BIRMINGHAM REPORTING SERVICE
                          (205) 326-4444
            Case 2:18-cv-01512-BJR Document 37 Filed 09/10/19 Page 21 of 21



 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that, on September 10, 2019, I electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to all counsel of record.
 5          I declare under penalty of perjury under the laws of the United States of America that
 6   the foregoing is true and correct.
 7          DATED this 10th day of September, 2019 at Seattle, Washington.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                        1425 Fourth Avenue Suite 800
      (No. 2:18-cv-01512-BJR)                                          Seattle, Washington 98101-2272
                                                                                (206) 749-0500
